Citation Nr: 1226141	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  05-17 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1978.

This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, on behalf of the RO in Montgomery, Alabama.  This case was most recently before the Board in August 2011 and was remanded for additional evidentiary development.


FINDING OF FACT

A right hip disorder is related to active duty service.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, a right hip disorder was incurred in active service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disorder and the post-service symptomatology.  Clyburn v. West, 12 Vet. App. 296, 302 (1999).

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that he has a right hip disorder related to a fall during service.  In particular, he has indicated that he fell when running during service and his legs essentially ended up doing the splits, resulting in a burning sensation in his groin and numbness and loss of strength in his right leg.  He states that X-rays were not taken during service and that his right hip has hurt ever since.  

A January 1977 service treatment record indicates that the Veteran was assessed with a pulled muscle with possible bone-nerve injury.  The same record noted a diagnosis of strain of the right inguinal segment.  A February 1978 service treatment record indicates that he complained of right upper leg pain from the inner thigh to just above the knee.  The assessment was a strained muscle with possible tendon involvement.  An April 1978 service treatment record reveals that he complained of sharp pain in the right groin.

Post-service, December 1988 VA X-rays of the right hip revealed no evidence of a recent fracture or dislocation.  There were multiple bony fragments consistent with accessory ossicles or an old avulsion fracture and superimposed degenerative arthritis.  A March 1989 VA record reveals that he indicated that he had injured his right hip 12 years prior.  A May 1993 private treatment record noted that he had had right hip pain since falling while running at Ft. Ord approximately 17 years prior.  In an August 1996 statement, his wife indicated that she had known him since June 1979 and that he had complained of right hip pain ever since that time.

In an August 2000 letter the Veteran's private physician stated, in pertinent part, as follows:

After evaluating medical records from [the Veteran's] military records finding that at the age of approximately 21 patient did have injury of the right leg.  The patient was evaluated and diagnosed initially with strain of the right groin and right hip area.  The patient was later sent for an x-ray of the hip approximately 10 years later which did reveal patient to have evidence of multiple bony fragments located in his hip which probably resulted from the injury 10 years earlier.  After evaluation of patient's old records and his physical examination on his visit today it is apparent that these are old injuries and old arthritic changes probably resulting from the injury in 1977.

The Veteran's private examiner has linked the Veteran's right hip arthritis to service, and the Board finds the opinion from the private examiner to be persuasive and of great probative value.  The private physician performed a contemporaneous examination, reviewed the Veteran's pertinent medical records (including service treatment records), made references to specific clinical findings from the service records, and provided a rationale for the opinion expressed.  

The August 2000 opinion from private examiner is supported by a July 2004 opinion from another one of the Veteran's private physicians who opined that "[b]ased on a reasonable degree of medical certainty, his hip arthritis may have been caused or aggravated by his injury."  This physician indicated that he had reviewed records provided to him by the Veteran and that that the injury to which he referred was sustained while the Veteran was on active duty in 1977.

While in July 2010 a VA nurse practitioner opined that the Veteran's current right hip disorder was not likely related to service, the Board notes that the examiner, while noting December 1988 right hip X-rays as medical history, made no attempt to explain the significance of the findings (for example, "or an old avulsion fracture and superimposed degenerative arthritis") from the December 1988 right hip X-rays.  

Based on the Veteran's consistent reports of continuity of right hip symptomatology during and subsequent to service, and based on the absence in the claims file of any right hip injury or trauma other than that which was incurred in service, such a deficiency (failing to discuss the December 1988 right leg X-rays) renders the July 2010 VA examiner's opinion less probative than the August 2000 private physician's opinion.

In sum, service treatment records indicate that the Veteran had a right hip injury during service, and physicians have provided competent opinions linking a right hip disorder to service.  As such, service connection for a right hip disorder is warranted.

In light of the favorable decision to grant the Veteran's claim of service connection for a right hip disorder, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), are not prejudicial.



ORDER

Service connection for a right hip disorder is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


